Citation Nr: 9906836	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hernia.

2.  Entitlement to service connection for tumor on the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in pertinent 
part, denied the appellant's claims of entitlement to service 
connection for a hernia and for a tumor on the spine.  


FINDINGS OF FACT

1.  The veteran's service medical records, including his 
September 1968 discharge examination report, revealed no 
complaints, findings or manifestations of a hernia or a tumor 
on the spine.

2.  The first documented evidence of a hernia was in December 
1993, 25 years after the veteran's discharge from the 
service.

3.  There is no competent evidence of record to relate the 
veteran's current hernia to his period of active duty.

4.  The veteran's service medical records do not show any 
diagnosis of a tumor on the spine during service or within 
the first post service year.

5.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
tumor on the spine. 

6.  There is no competent medical evidence of a current tumor 
on the spine.

7.  The veteran has not presented a plausible claim for 
service connection for a hernia or for a tumor on the spine.


CONCLUSION OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for hernia, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim. 38 U.S.C.A. §§ 101(16), 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The appellant has not presented a well-grounded claim for 
service connection for tumor on the spine, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim. 38 U.S.C.A. §§ 
101(16), 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well-grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Tumors of the spinal cord may be presumed to have been 
incurred during active military service if manifested to a 
degree of 10 percent within the first year following active 
service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998). 

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from November 1966 
through November 1968.  The veteran's pre-induction 
examination, dated January 1966, noted essentially normal 
findings throughout.  The veteran's service medical records 
indicated that he fractured his medial malleolus, right 
ankle, in an automobile accident in February 1968.  
Thereafter, the veteran's right leg was placed in a short 
walking cast for six weeks.  An X-ray examination of the 
veteran's right ankle, dated March 1968, revealed "healing 
fracture thru the medial malleolus, in good position."  In 
September 1968, the veteran's discharge examination was 
conducted.  The report of this examination noted that the 
veteran's spine and his abdomen and viscera (including 
hernia) were normal.  A medical history report, completed 
pursuant to his discharge examination, noted that he had not 
previously experienced a hernia, tumor, or "back trouble of 
any kind."

A post service medical treatment report, dated January 1969, 
was received from M.H. Robertson, M.D.  The treatment report 
noted the veteran's history of an inservice automobile 
accident.  The report indicated that the veteran's employment 
required that he be on his feet for eight hours each day, and 
that this caused swelling and soreness in his right foot.  
The report also noted that he had "pain in his back over the 
lumbo-sacral region when he stands or walks all day."  The 
report concluded with diagnoses of: (1) bursitis of fourth 
metatarsal bone; (2) traumatic arthritis of right foot, 
moderate; and (3) loss of skin sensation around scar of left 
forehead.

In March 1969, the veteran filed an application for 
compensation, VA Form 21-526, seeking service connection for: 
(1) bursitis of fourth metatarsal bone; (2) traumatic 
arthritis of right foot, moderate; and (3) loss of skin 
sensation around scar of left forehead.

In May 1969, a VA general physical examination was conducted.  
The report of this examination noted the veteran's complaints 
of right leg pain, headaches and a loss of feeling around his 
forehead scar.  No complaints regarding the veteran's spine 
were noted.  Physical examination, in pertinent part, 
revealed his abdomen to be soft and no hernias were found.  
The examination report concluded with diagnosis of partial 
division right supraorbital nerve, healed fractures of the 
right medial malleolus and left 4th and 5th metatarsals, and 
metatarsalgia.  

In March 1969, the RO issued a rating decision that granted 
service connection for: (1) residuals of fractures, 4th and 
5th metatarsals, left, with metatarsalgia, bilaterally, and 
assigned thereto a 10 percent initial disability evaluation, 
effective November 1968; (2) residuals of fracture, healed, 
medial malleolus, right ankle, and assigned thereto a 
noncompensable (0 percent) initial disability rating; and (3) 
scar, laceration, right forehead with partial division, right 
supraorbital nerve, and assigned thereto a noncompensable 
initial disability rating.  

In March 1997, the veteran filed his present claim for 
service connection for hernia and "tumor on my spine."  As 
to his hernia condition, the veteran indicated that this 
condition occurred "in the military service and I am 
presently being treated for it."  He also alleged that he 
has developed a growth or tumor on his spine as a result of 
his inservice automobile accident.

In April 1997, a VA examination for the stomach and bones was 
conducted.  The report of this examination noted the 
veteran's narrative history of developing abdominal pain 
"eight to ten months after leaving the service."  The 
report indicated that "[h]e was seen by a local medical 
doctor in Corinth, Mississippi and diagnosed with hiatal 
hernia."  He noted that he responded well to treatment for 
this condition "until about four years ago when he felt food 
was getting stuck in his chest."  As for his tumor, the 
report noted that "[h]e was told to have a tumor in the 
spine but that he could not undergo surgery because of the 
location."  The veteran noted that this condition caused 
continuous pain.  Physical examination of the abdomen 
revealed a midline surgical scar which appeared to be well 
healed, except in the umbilical region where he had a recent 
incisional hernia scar.  X-ray of the cervical spine revealed 
normal alignment, vertebral body heights, and prevertebral 
soft tissues.  It also noted small osteophytes, anteriorly 
and posteriorly, C5, C6 and C7.  The report concluded with 
diagnoses of: (1) history of hiatal hernia with esophageal 
stricture status post multiple dilations status post Nissen's 
fundoplication; and (2) mild degenerative joint disease of 
the cervical spine.   

In March 1998, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he was hospitalized, 
within six months after his discharge from the active duty 
service, for a seven-day period in Magnolia Hospital for 
treatment of a hiatal hernia and an ulcer.  The veteran 
indicated that he next sought treatment for this condition in 
1995 at the VA medical center in Memphis, Tennessee.  As for 
his tumor condition, the veteran testified that he was 
informed by a VA physician that he had a tumor on his spine.  
The veteran indicated that the tumor was in the cervical 
region of his spine, and that he attributed this condition to 
his inservice automobile accident.  He also noted that this 
condition causes pain primarily in the right shoulder blade 
and neck.  

In March 1998, the RO mailed a letter to Magnolia Regional 
Health Center in Corinth, Mississippi, requesting all 
available medical records they may have had relating to the 
veteran.  The RO also sent a letter to the veteran at that 
time stating, "[p]lease understand that it is your 
responsibility to make sure that we get your medical 
records." See Letter to Veteran, dated March 27, 1998 
(emphasis in original).  The letter indicated that the 
veteran should "[a]sk Magnolia Regional Health Center to 
send us your medical records as soon as possible."  It also 
noted that the veteran should "[t]ell Magnolia Regional 
Health Center that we must turn down your claim if we don't 
receive the information." 

In April 1998, a response was received from the Magnolia 
Regional Health Center, indicating that they were unable to 
"match patient's name with medical records for inpatient 
visits during the time that is being requested," 1969 and 
1970.  They did, however, provide the veteran's medical 
treatment records, dated September 1986, noting treatment for 
the veteran's jawbone. 

In April 1998, medical treatment reports, dated January 1994 
through March 1998, were received from the VA medical center 
in Memphis, Tennessee.  A review of these reports revealed 
treatment for a variety of conditions.  In May 1995, the 
veteran underwent a laparotomy and Nissen fundoplication to 
repair a hiatal hernia.  The hospitalization report of this 
procedure noted that "[t]he patient has a 10 year history of 
food 'hanging up' after he eats."  The report also indicated 
that the veteran's hiatal hernia was revealed in an upper 
gastrointestinal series performed in December 1993.   A pre-
surgical report, dated May 1995, noted that the veteran's 
prior surgical procedures consisted of a "tonsillectomy."  
In April 1997, the veteran underwent an open incisional 
hernia repair.  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence that it 
finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the appellant.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1996); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. at 143. 

With regard to service connection on a direct basis under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or, with respect 
to a tumor, within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, and 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to 
the veteran's present condition.  See Savage, 10 Vet. App. at 
495-98.

A.  Service Connection for Hernia

In this case, the appellant contends that he currently has a 
hernia as a result of his active duty service.  The 
determinative issues presented by the claim are: (1) whether 
the veteran incurred or aggravated a hernia during service; 
(2) whether he has a current disability; and, if so, (3) 
whether the current disability is etiologically related to 
his active duty service.  The Board concludes that medical 
evidence is needed to lend plausible support for all of the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. at 506; see 
also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While the record reveals various hernia diagnoses, including 
a hiatal hernia in December 1993 and an incisional hernia in 
April 1997, there is no competent evidence to relate these 
findings to the appellant's period of active duty service.  
The veteran's service medical records do not show treatment 
for or a diagnosis of a hernia during the veteran's active 
duty service.  His discharge examination, dated September 
1968, noted that his abdomen and viscera (including hernia) 
were normal.  A medical history report, completed at that 
time, indicated that the veteran had not previously 
experienced a hernia.  The veteran's post service VA general 
physical examination, conducted in May 1969 or six months 
after his discharge from the service, found no evidence of a 
hernia.  Accordingly, the appellant has failed to provide 
evidence of incurrence or aggravation of a hernia in service.  

The Board concludes that the record also fails to demonstrate 
a nexus, or link, between the veteran's active duty service 
and his current hernia disability, and therefore, fails to 
meet the third requirement of a well-grounded claim.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current hernia is the result 
of injuries or disease incurred over 25 years earlier.  See 
Espiritu v. Derwinski, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. at 93.  There is no indication in the 
medical evidence of record that the veteran's current hernia 
is related to his active duty service.  An admission report, 
dated May 1995, noted that the veteran had only "a 10 year 
history of food 'hanging up' after he eats." 

The Board notes that at the March 1998 hearing conducted 
herein, the veteran testified that he was hospitalized for a 
seven-day period for treatment of a hiatal hernia at Magnolia 
Hospital within six months after he was discharged from the 
service.  In March 1998, the RO mailed a request for these 
records.  In April 1998, Magnolia Regional Health Center 
responded that they were "unable to match patient's name 
with medical records for inpatient visits during the time 
requested," 1969 to 1970.  Under these circumstances, the 
Board rejects the request of the veteran's representative to 
remand this case for an additional search for these missing 
records.  The Board is unaware of any alternative locations 
from which these records may be obtained.

B.  Service Connection for Tumor on the Spine

The appellant has alleged that he currently has a tumor on 
the spine as a result of injuries received during an 
inservice automobile accident.  Accordingly, the 
determinative issues presented by this claim are: (1) whether 
the veteran incurred an injury or injuries to his spine 
during service; (2) whether he currently has a tumor on his 
spine; and if so, (3) whether the current disability is 
etiologically related to his active duty military service.  
The Board concludes that medical evidence is needed to lend 
plausible support for the second and third issues presented 
by this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. at 506; see also Layno v. Brown, 
6 Vet. App. at 470; Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  As noted above, service connection for a tumor may 
also be granted if the disability is manifested to a degree 
of 10 percent or more within one year from the date of final 
separation from service. 38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).  The Board also 
points out that the veteran's alleged inservice injury to his 
spine was not incurred in combat; accordingly the provisions 
of 38 U.S.C.A. § 1154(b) are not applicable in this matter.

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection for a tumor on the spine is plausible or 
otherwise well grounded. See Rabideau v. Brown, 2 Vet. App. 
at 141. 

Although the veteran has alleged that he currently has a 
tumor on the spine, there is no medical evidence of record 
showing treatment for or a diagnosis of this condition.  His 
most recent VA examination for bones, dated April 1997, found 
only mild degenerative joint disease of the cervical spine.  
Accordingly, there is no competent medical evidence of a 
current tumor on the spine.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent "proof of a present disability 
there can be no claim").  See also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (wherein the United States Court 
of Appeals for the Federal Circuit recognized as "rational" 
VA's long-standing requirement that service connection be 
granted only in cases of currently existing disability, even 
where not specifically required by statute).

Even if the Board accepted the veteran's contention that he 
currently suffers from a tumor on the spine, the veteran has 
failed to show evidence of a tumor on the spine incurred 
during service or within the first post service year.  See 
Caluza, 7 Vet. App. at 506.  Although the veteran was 
involved in an automobile accident in February 1968, there is 
no indication in the record that this incident resulted in a 
tumor on his spine.  The veteran's service medical records do 
not show any treatment for a back disorder.  The veteran's 
discharge examination, dated September 1968, noted that his 
spine was normal.  A medical history report, completed at 
that time, noted that he had not previously experienced 
"back trouble of any kind."  The report of his post service 
VA general physical examination, dated May 1969, did not 
reveal a diagnosis of a tumor on the spine.  Accordingly, 
there is no medical evidence of a tumor on the spine having 
been incurred during the veteran's active duty service or 
within his first post service year. 

C.  Conclusions

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded, they must be denied. See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. at 78.  
Here, unlike the situation in Robinette, the veteran has not 
put VA on notice of the existence of any specific, particular 
piece of available evidence that could make his claims well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).

Finally, the appellant's representative requested in his 
February 1999 written brief presentation that, should the 
Board conclude that the veteran's claims are not well 
grounded, the claims be remanded under certain provisions in 
the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1) that 
require full development of all claims, including claims that 
are not well grounded.  In this regard, the Board notes that 
it is bound by the applicable statutes and regulations 
pertaining to VA and precedential opinions of the Office of 
General Counsel of VA.  38 C.F.R. § 19.5 (1998).  However, 
the Board is specifically not bound by nonsubstantive 
provisions of VA manuals, circulars, or other administrative 
issues.  Ibid.  Moreover, the cited provisions of M21-1 have 
not been promulgated pursuant to the regulatory requirements 
of 38 C.F.R. § 1.12 (1998).





	(CONTINUED ON NEXT PAGE)


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for a hernia is denied.

Because it is not well grounded, the veteran's claim for 
service connection for a tumor on the spine is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

- 14 -


- 14 -


